J-A04016-21


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                       Appellant               :
                                               :
                v.                             :
                                               :
    TERRANCE CULBREATH                         :
                                               :
                       Appellee                :      No. 3065 EDA 2019

                 Appeal from the Order Entered October 8, 2019
              In the Court of Common Pleas of Philadelphia County
              Criminal Division at No(s): CP-51-CR-0009764-2017


BEFORE:      STABILE, J., KING, J., and PELLEGRINI, J.*

MEMORANDUM BY KING, J.:                            FILED: FEBRUARY 26, 2021

        Appellant, the Commonwealth of Pennsylvania, appeals from the order

entered in the Philadelphia County Court of Common Pleas, which granted the

motion of Appellee, Terrance Culbreath, to dismiss the charges against him

under Pa.R.Crim.P. 600.1 We reverse and remand for further proceedings.

        The relevant facts and procedural history of this case are as follows. On

October 17, 2017, the Commonwealth filed a criminal complaint against

Appellee, charging him with one count each of unlawful contact with a minor,


____________________________________________


*   Retired Senior Judge assigned to the Superior Court.

1 The Commonwealth has certified in its notice of appeal that the order
granting Appellee’s motion to dismiss substantially handicapped or terminated
the prosecution of the Commonwealth’s case. Accordingly, this appeal is
properly before us for review. See Pa.R.A.P. 311(d).
J-A04016-21


simple assault, aggravated indecent assault of a child, indecent assault of a

minor less than thirteen years of age, terroristic threats, and corruption of a

minor.2 The trial court stated:

          After multiple continuances and delays, Appellee’s trial was
          listed to commence on October 7, 2019. On that date,
          Appellee’s counsel hand-submitted a Rule 600 motion to this
          [c]ourt, but he apparently neglected to file the motion with
          the clerk of courts. Nevertheless, the Commonwealth
          submitted a written response to Appellee’s motion which is
          dated the same day as the motion was submitted, i.e.,
          October 7, 2019, and which is stamped as being filed with
          the clerk of courts on October 8, 2019. …

(Trial Court Opinion, filed June 11, 2020, at 1-2). The court granted Appellee’s

Rule 600 motion on October 8, 2019. The Commonwealth timely filed a notice

of appeal on October 24, 2019. On December 16, 2019, the court ordered

the Commonwealth to file a Pa.R.A.P. 1925(b) concise statement of errors

complained of on appeal. The Commonwealth timely filed its Rule 1925(b)

statement on January 3, 2020.

       The Commonwealth raises the following issues on appeal:

          Did the [trial] court err by granting a motion to dismiss
          pursuant to Pa.R.Crim.P. 600 that was not filed in the court
          and is not in the certified record?

          Did the [trial] court err by summarily dismissing all of the
          charges pursuant to Pa.R.Crim.P. 600 without holding a
          hearing or permitting the Commonwealth to present
          evidence?

          Did the [trial] court abuse its discretion in dismissing all
____________________________________________


2 18 Pa.C.S.A. §§ 6318, 2701, 3125(b), 3126(a)(7), 2706, and 6301,
respectively.

                                           -2-
J-A04016-21


           charges without a hearing where the Commonwealth
           proffered evidence that rebutted erroneous legal
           conclusions that were based solely on unelaborated docket
           entries and demonstrated that the Rule 600 period had not
           expired?

(Commonwealth’s Brief at 4).

      Our standard and scope of review concerning Rule 600 motions are well

settled:

           In evaluating Rule [600] issues, our standard of review of a
           trial court’s decision is whether the trial court abused its
           discretion. Judicial discretion requires action in conformity
           with law, upon facts and circumstances judicially before the
           court, after hearing and due consideration. An abuse of
           discretion is not merely an error of judgment, but if in
           reaching a conclusion the law is overridden or misapplied or
           the judgment exercised is manifestly unreasonable, or the
           result of partiality, prejudice, bias, or ill will, as shown by
           the evidence or the record, discretion is abused.

           The proper scope of review is limited to the evidence on the
           record of the Rule [600] evidentiary hearing, and the
           findings of the [trial] court. An appellate court must view
           the facts in the light most favorable to the prevailing party.

Commonwealth v. Bethea, 185 A.3d 364, 370 (Pa.Super. 2018), appeal

denied, ___ Pa. ___, 219 A.3d 597 (2019) (internal citation and emphases

omitted).

      For purposes of disposition, we combine the Commonwealth’s issues.

The Commonwealth argues the trial court erred by granting Appellee’s Rule

600 motion because the motion was not properly filed.                 Rather, the

Commonwealth maintains that Appellee simply handed the motion to the

judge without filing it. The Commonwealth emphasizes that Appellee’s motion


                                        -3-
J-A04016-21


is not of record.    The Commonwealth claims the trial court also erred by

granting Appellee’s Rule 600 motion without conducting a hearing or

permitting the Commonwealth an opportunity to present evidence.         The

Commonwealth further asserts that Appellee was not entitled to relief under

Rule 600. The Commonwealth insists the record shows that when conducting

the relevant Rule 600 analysis, it had 197 days remaining in order to try

Appellee’s case.     The Commonwealth concludes the trial court erred in

granting the Rule 600 motion, and this Court must reverse and remand for

further proceedings. We agree relief is due.

     Pennsylvania Rule of Criminal Procedure 600 provides, in relevant part:

        (A)         Commencement of Trial; Time for Trial

            (1) For the purpose of this rule, trial shall be deemed
        to commence on the date the trial judge calls the case to
        trial, or the defendant tenders a plea of guilty or nolo
        contendere.

           (2) Trial shall commence within the following time
        periods.

           (a) Trial in a court case in which a written complaint is
           filed against the defendant shall commence within 365
           days from the date on which the complaint is filed.

                                 *    *    *

        (C)         Computation of Time

            (1) For purposes of paragraph (A), periods of delay at
        any stage of the proceedings caused by the Commonwealth
        when the Commonwealth has failed to exercise due
        diligence shall be included in the computation of the time
        within which trial must commence. Any other periods of
        delay shall be excluded from the computation.

                                     -4-
J-A04016-21



            (2) For purposes of paragraph (B), only periods of
        delay caused by the defendant shall be excluded from the
        computation of the length of time of any pretrial
        incarceration. Any other periods of delay shall be included
        in the computation.

           (3)(a) When a judge or issuing authority grants or denies
        a continuance:

           (i)   the issuing authority shall record the identity of the
           party requesting the continuance and the reasons for
           granting or denying the continuance; and

           (ii)  the judge shall record the identity of the party
           requesting the continuance and the reasons for granting
           or denying the continuance. The judge also shall record
           to which party the period of delay caused by the
           continuance shall be attributed, and whether the time will
           be included in or excluded from the computation of the
           time within which trial must commence in accordance
           with this rule.

            (b) The determination of the judge or issuing authority
        is subject to review as provided in paragraph (D)(3).

        (D)      Remedies

            (1) When a defendant has not been brought to trial
        within the time periods set forth in paragraph (A), at any
        time before trial, the defendant’s attorney, or the defendant
        if unrepresented, may file a written motion requesting
        that the charges be dismissed with prejudice on the ground
        that this rule has been violated. A copy of the motion
        shall    be    served     on   the     attorney     for   the
        Commonwealth concurrently with filing. The judge
        shall conduct a hearing on the motion.

                                 *    *    *

Pa.R.Crim.P.600 (emphasis added).

     Additionally, with regard to the filing of the motion, our Supreme Court


                                     -5-
J-A04016-21


has held that “a motion to dismiss pursuant to Pa.R.Crim.P. 600 must be made

in writing, and a copy of such motion must be served on the Commonwealth’s

attorney.” Commonwealth v. Brock, 619 Pa. 278, 287, 61 A.3d 1015, 1020

(2013).     “All documents in criminal matters must be filed with the

prothonotary in order to become part of the record.”       Commonwealth v.

Blystone, 617 A.2d 778, 781 n.2 (Pa.Super. 1992); see also 42 Pa.C.S.A. §

2756(a)(1). Significantly:

          [L]eaving motions in the judge’s chambers, or even handing
          a copy to the judge in the courtroom or elsewhere, does not
          constitute filing. A document in any criminal matter must
          be filed in the office of the clerk of courts, 42 Pa.C.S. §
          2756(a), who in Philadelphia is known as the Clerk of
          Quarter Sessions. 42 Pa.C.S.[A.] § 2751(c).

Commonwealth v. Nixon, 457 A.2d 972, 975 (Pa.Super. 1983) (quoting

Commonwealth v. Lynch, 450 A.2d 664, 666 (Pa.Super. 1982)).

      Instantly, the record confirms that Appellee did not file his Rule 600

motion with the clerk of courts. The motion does not appear on the certified

docket entries or in the certified record. Instead, the record suggests Appellee

merely handed the motion to the court on October 7, 2019. Appellee’s “hand-

submitted” motion does not constitute a proper filing of the motion.       See

Pa.R.Crim.P. 600(D)(1); Brock, supra; Blystone, supra; Nixon, supra.

Further, although the Commonwealth responded to Appellee’s motion, the

court did not hold an evidentiary hearing on the motion, as required by Rule

600. See Pa.R.Crim.P. 600(D)(1). In its Rule 1925(a) opinion, the trial court

concedes that it erred by granting Appellee’s motion, and asks this Court to

                                     -6-
J-A04016-21


remand the matter to allow Appellee an opportunity to file his motion with the

clerk of courts and for the court to conduct a proper evidentiary hearing. (See

Trial Court Opinion at 4).   We agree that the trial court erred by granting

Appellee’s Rule 600 motion under these circumstances.         Accordingly, we

reverse and remand for further proceedings.

      Order reversed. Case remanded for further proceedings. Jurisdiction is

relinquished.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 2/26/21




                                     -7-